IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT


                                    No. 96-4577

                          D.C. Docket No. 95-8285-CIV-KLR
SHARI L. LYES,

                                                  Plaintiff-Appellant,

                                      versus


CITY OF RIVIERA BEACH, FLORIDA, CINTHIA
BECTON, et al.,

                                                  Defendants-Appellees.


                             --------------------------
                Appeal from the United States District Court for the
                            Southern District of Florida
                             --------------------------

        ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
              (Opinion November 5, 1997, 11th Cir., ___F.3rd___)

                                 (March 11, 1998)

Before HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, HULL and MARCUS, Circuit Judges.*


B Y     T H E     C O U R T :

            A member of this court in active service having requested a poll

on the suggestion of rehearing en banc and a majority of the judges in this

court in active service having voted in favor of granting a rehearing en

banc,

            IT IS ORDERED that the above cause shall be reheard by this

court en banc.      The previous panel's opinion is hereby VACATED.

______________________
*Judge Rosemary Barkett has recused herself and will not participate.

 Senior Judge Phyllis A. Kravitch has elected to participate in further
 proceedings in this matter pursuant to 28 U.S.C. § 46(c).